Title: To Thomas Jefferson from Josef Ignacio de Viar and Josef de Jaudenes, 15 February 1793
From: Viar, José (Joseph) Ignacio de,Jaudenes, Joseph de
To: Jefferson, Thomas



Sir
Philadelphia Feb. 15. 1793.

We have received with due acknolegement your favor of the 13th. inst. and from it a new proof of your sincere desire and good disposition to contribute to the reciprocal advantages of Spain and the U.S.
Moved with equal zeal, and encouraged by your very polite attention, we have examined with all possible care the Statement which you have been pleased to inclose to us, relative to the extent of the privileges and restrictions in the commerce of the US. with Spain.
In the short interval which this occasion has furnished us, those objects only have occurred to us which, confiding in your indulgence, we take the liberty to mention, to wit.
If the Canary islands (of which the statement makes no mention) are understood to be comprehended under the generic name of Spain, the remark is taken away. Nevertheless it would enhance the sum of advantages, to call the attention to them separately, in considering the conditions of commerce, good and bad, which the US. carry on with them without restraint.
If they are understood to be comprehended under the title of America, or the Colonies, in such case it would be proper to except them, as we know that the commerce with them is not subject to the same restrictions.
Also it may not be superfluous to make some mention on the subject of the island of Trinidad, with which these states carry on some lucrative commerce.
Nor would it be less proper, in mentioning the duty lately imposed in Spain on flour re-exported to the colonies, to insert some expression giving to understand that the duty is general on all foreign flours. It might soften the impression, which might otherwise be made, that this duty is only directed against the produce of the US: to whom, if prejudice accrues, it is only indirect; the same calculation taking place which you make of the price which the barrel of flour may bear when exported to the colonies. This loss falls on the Spaniard, and not on the American.
We submit the preceding observations to your better judgment, with the same liberality with which you have been pleased to confide to us your statement in order that if they may contribute to the favorable advancement of the object you will have the goodness to give them a place in the draught, and if you find them superfluous, you will pass them by with frankness.

We are sorry that the time is not less limited, as perhaps the receipt of further advice from our court, and some private informations might apprise us more fully of the object, and suggest to us circumstances which on the sudden we do not know, or do not recollect. Pardon the liberty we have taken and be assured that we are with the most sincere good will & profound respect, Sir, your most obedt & most humble servts.

Joseph Ignacio de ViarJoseph de Jaudenes

